Case: 20-2092   Document: 82     Page: 1   Filed: 03/24/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                INTEL CORPORATION,
                      Appellant

                            v.

            QUALCOMM INCORPORATED,
                      Appellee
               ______________________

                  2020-2092, 2020-2093
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00128, IPR2019-00129.
                  ______________________

                 Decided: March 24, 2022
                 ______________________

     GREGORY H. LANTIER, Wilmer Cutler Pickering Hale
 and Dorr LLP, Washington, DC, argued for appellant. Also
 represented by DAVID LANGDON CAVANAUGH, CLAIRE
 HYUNGYO CHUNG, THOMAS SAUNDERS; BENJAMIN S.
 FERNANDEZ, Denver, CO; JAMES M. LYONS, Boston, MA.

    ISRAEL SASHA MAYERGOYZ, Jones Day, Chicago, IL, ar-
 gued for appellee. Also represented by THOMAS W. RITCHIE;
 ROBERT BREETZ, DAVID B. COCHRAN, JOSEPH M. SAUER,
Case: 20-2092      Document: 82      Page: 2   Filed: 03/24/2022




 2              INTEL CORPORATION   v. QUALCOMM INCORPORATED



 Cleveland, OH; KELLY HOLT, New York, NY; JENNIFER L.
 SWIZE, Washington, DC.
                 ______________________

     Before NEWMAN, REYNA, and CHEN, Circuit Judges.
 REYNA, Circuit Judge.
     Appellant Intel Corporation appeals two final written
 decisions by the Patent Trial and Appeal Board finding
 that Intel failed to show that certain claims of U.S. Patent
 No. 9,154,356 are unpatentable as anticipated or obvious.
 Intel contends that the Board misconstrued the claim term
 “carrier aggregation” and that it committed legal and fac-
 tual error in finding no motivation to combine the asserted
 prior art. We hold that the Board’s final written decisions
 are contrary to law and unsupported by substantial evi-
 dence. The decisions of the Board are therefore reversed.
                         BACKGROUND
     Appellee Qualcomm Incorporated owns U.S. Patent
 No. 9,154,356 (the “’356 Patent”), titled “Low noise ampli-
 fiers for carrier aggregation.” The ’356 Patent is directed
 to a device and method for receiving wireless communica-
 tions over multiple carrier signals. See ’356 Patent, Ab-
 stract.
     A typical wireless communication may involve combin-
 ing (“multiplexing”) an information signal with a carrier
 signal, transmitting the multiplexed signal to a wireless
 receiver, then removing the carrier signal (“de-multiplex-
 ing”) from the information signal to arrive at the commu-
 nicated message. See generally J.A. 11, 56, 2398–99, 2424,
 5211–12. Often, a receiver will process the message signal
 through a low-noise amplifier (“LNA”)—a component that
 amplifies the information signal while keeping noise to a
 minimum. See ’356 Patent col. 3 ll. 60–61; J.A. 1018, 2402.
     Carrier signals help ensure that communications are
 sent via designated frequency channels. See J.A. 1013–14.
Case: 20-2092    Document: 82      Page: 3    Filed: 03/24/2022




 INTEL CORPORATION   v. QUALCOMM INCORPORATED               3



 Each frequency channel has a corresponding maximum
 data rate that limits the amount of information that can be
 transmitted over a certain period of time. J.A. 2397–98,
 2423. One way to increase the maximum data rate of an
 overall communications system is to split a message into
 parts that are then transmitted simultaneously using mul-
 tiple carrier signals over multiple frequency channels.
 J.A. 2398–99, 2403, 2423–24, 2427–28, 2430, 2442. If a re-
 ceiver can compile the segmented pieces of a message upon
 receipt, the communication system is no longer limited to
 the bandwidth and corresponding data rate of a single
 channel. This process can be referred to as carrier aggre-
 gation. Id.
     The ’356 Patent discloses a receiver with a multiple-
 LNA structure that is equipped to receive a carrier-aggre-
 gated signal. Claim 1 is representative:
    1. An apparatus comprising:
        a first amplifier stage configured to be in-
        dependently enabled or disabled, the first
        amplifier stage further configured to re-
        ceive and amplify an input radio frequency
        (RF) signal and provide a first output RF
        signal to a first load circuit when the first
        amplifier stage is enabled, the input RF
        signal employing carrier aggregation com-
        prising transmissions sent on multiple car-
        riers at different frequencies to a wireless
        device, the first output RF signal including
        at least a first carrier of the multiple carri-
        ers; and
        a second amplifier stage configured to be
        independently enabled or disabled, the sec-
        ond amplifier stage further configured to
        receive and amplify the input RF signal
        and provide a second output RF signal to a
        second load circuit when the second
Case: 20-2092      Document: 82      Page: 4   Filed: 03/24/2022




 4              INTEL CORPORATION   v. QUALCOMM INCORPORATED



         amplifier stage is enabled, the second out-
         put RF signal including at least a second
         carrier of the multiple carriers different
         than the first carrier.
 ’356 Patent col. 20 ll. 42–61 (emphasis added).
                     PROCEDURAL HISTORY
      On November 9, 2018, Intel filed two petitions for inter
 partes review (“IPR”) challenging the claims of the ’356 Pa-
 tent. See J.A. 9 n.5, 54 n.6. In IPR2019-00128, Intel chal-
 lenged claims 1, 7, 8, 11, 17, and 18 as anticipated by U.S.
 Patent Application Publication No. 2012/0056681 (“Lee”)
 or obvious over the combination of Lee and a technical re-
 port published by a telecommunications standard-setting
 body, Third Generation Partnership Project (the “Feasibil-
 ity Study”). J.A. 4005–89. In IPR2019-00129, Intel chal-
 lenged claims 2–6 and 10 as obvious over Lee or over the
 combination of Lee and the Feasibility Study. J.A. 5005–
 93. 1
     On May 27, 2020, the Board issued two final written
 decisions in which it construed the disputed claim term,
 “carrier aggregation.” 2 J.A. 1–42, 46–89. Intel argued, cit-
 ing the specification, that “carrier aggregation” should be
 broadly construed to mean “simultaneous operation on
 multiple carriers.” See J.A. 9–10, 54–55; see also ’356 Pa-
 tent col. 1 ll. 32–33 (“A wireless device may support carrier
 aggregation, which is simultaneous operation on multiple
 carriers.”). The Board rejected that construction as overly


     1   Although Intel asserted additional grounds for in-
 validation in both IPRs, we do not address those grounds
 as they are moot in light of our decision here.
     2   On June 4, 2020, the Board issued two Errata to
 the final written decisions to correct recitations of the claim
 language. J.A. 43–45, 90–92. The changes have been
 taken into account in this opinion.
Case: 20-2092    Document: 82     Page: 5    Filed: 03/24/2022




 INTEL CORPORATION   v. QUALCOMM INCORPORATED              5



 broad. Instead, the Board relied on the specification, pros-
 ecution history, intrinsic record, and contemporaneous ex-
 trinsic evidence to construe “carrier aggregation” to mean
 “simultaneous operation on multiple carriers that are com-
 bined as a single virtual channel to provide higher band-
 width.” J.A. 9–27, 54–72.
     The parties agreed that the Feasibility Study discloses
 carrier aggregation (as construed by the Board) and that
 Lee discloses all other elements of claim 1. See Appellant’s
 Br. 46–47; J.A. 1628, 1684. Thus, the Board’s decisions
 turned on whether a person of ordinary skill in the art
 (“POSITA”) would have been motivated to combine the
 Feasibility Study with Lee to arrive at the claimed inven-
 tion. See J.A. 35–37, 80–81.
     To establish motivation to combine, Intel proffered dec-
 laration testimony from its expert, Dr. Fay, explaining that
 the Feasibility Study contemplates the application of car-
 rier aggregation to LTE technology to achieve “LTE-
 Advanced.” See J.A. 1092–94 (“LTE-Advanced extends
 LTE release 8 with support for Carrier Aggregation, where
 two or more component carriers (CC) are aggregated in or-
 der to support wider transmission bandwidths up to
 100MHz and for spectrum aggregation.” (quoting Feasibil-
 ity Study)). According to Dr. Fay, the Feasibility Study ex-
 plains that the benefits of carrier aggregation can be
 obtained by using a receiver with “multiple RF front-ends.”
 J.A. 1093–94. Dr. Fay testified that the Feasibility Study
 teaches every RF front-end contains a low-noise amplifier,
 so a POSITA would understand that the Feasibility Study
 effectively recommends the use of something like the cir-
 cuit of Lee—which discloses a multi-LNA receiver.
 J.A. 1093–94.
     Despite Dr. Fay’s testimony, the Board found that Intel
 “d[id] not adequately address why or how [a POSITA]
 would have considered using the Feasibility Study’s carrier
 aggregated signal with Lee’s amplifier blocks, when Lee
Case: 20-2092      Document: 82      Page: 6   Filed: 03/24/2022




 6              INTEL CORPORATION   v. QUALCOMM INCORPORATED



 does not teach combining carriers as a single virtual chan-
 nel.” J.A. 39; see also J.A. 84. The Board rejected Intel’s
 argument as “overly generic” and noted that Intel “d[id] not
 explain why or how using Lee’s particular circuitry would
 be necessary ‘to achieve [the] benefits and unlock the fea-
 tures of LTE Advanced.’” Id. The Board concluded that
 Intel had not met its burden to show that a POSITA would
 be motivated to combine the Feasibility Study with Lee
 and, consequently, that Intel failed to show unpatentabil-
 ity of the challenged claims. J.A. 41, 86. Intel appeals the
 Board’s decisions. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(4)(A).
                     STANDARD OF REVIEW
     We review the Board’s legal conclusions de novo and its
 factual findings for substantial evidence. ACCO Brands
 Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365 (Fed. Cir.
 2016). Substantial evidence “means such relevant evi-
 dence as a reasonable mind might accept as adequate to
 support a conclusion.” In re Gartside, 203 F.3d 1305, 1312
 (Fed. Cir. 2000) (quoting Consol. Edison Co. of N.Y., Inc.
 v. NLRB, 305 U.S. 197, 229–30 (1938)).
     Obviousness is a question of law with underlying fac-
 tual issues relating to the “scope and content of the prior
 art, differences between the prior art and the claims at is-
 sue, the level of ordinary skill in the pertinent art, and any
 objective indicia of non-obviousness.” Randall Mfg. v. Rea,
 733 F.3d 1355, 1362 (Fed. Cir. 2013) (citing KSR Int’l Co.
 v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John
 Deere Co. of Kansas City, 383 U.S. 1, 17–18 (1966)). “The
 presence or absence of a motivation to combine references
 in an obviousness determination is a pure question of fact,”
 which, as noted above, we review for substantial evidence.
 Par Pharm., Inc. v. TWI Pharms., Inc., 773 F.3d 1186, 1196
 (Fed. Cir. 2014) (quoting Alza Corp. v. Mylan Lab’ys, Inc.,
 464 F.3d 1286, 1289 (Fed. Cir. 2006)).
Case: 20-2092    Document: 82      Page: 7    Filed: 03/24/2022




 INTEL CORPORATION   v. QUALCOMM INCORPORATED               7



                         DISCUSSION
                               I
     As a threshold matter, we first address Qualcomm’s
 contention that Intel lacks standing to appeal the Board’s
 final written decisions on grounds that Intel fails to estab-
 lish a non-speculative risk of an infringement suit by Qual-
 comm. Appellee’s Br. 22–33.
      This is not the first time this court has addressed this
 standing issue between these parties. In two prior cases,
 we found Intel had standing on appeal based on the fact
 that Qualcomm sued Apple Inc. for infringement of the pa-
 tent at issue, and that a main component of the accused
 products identified in Qualcomm’s infringement conten-
 tions was manufactured by Intel. Appellant’s Reply
 Br. 24–30. Intel Corp. v. Qualcomm Inc., 21 F.4th 801, 808
 (Fed. Cir. 2021) (determining that Intel had standing to
 bring its appeals); Intel Corp. v. Qualcomm Inc., 21 F.4th
 784, 789–90 (Fed. Cir. 2021) (same). We see no reason to
 find otherwise in this appeal. As such, Intel has demon-
 strated a non-speculative risk of being sued by Qualcomm
 for infringement and therefore has standing to bring this
 appeal. See Grit Energy Sols., LLC v. Oren Techs., LLC,
 957 F.3d 1309, 1319–20 (Fed. Cir. 2020). We now turn to
 the merits of Intel’s appeal.
                              II
     On appeal, Intel challenges the Board’s construction of
 the claim term “carrier aggregation,” as well as the Board’s
 finding of no motivation to combine the asserted prior art.
 See Appellant’s Br. 28–45. We conclude that the Board
 committed legal and factual error in assessing motivation
 to combine Lee with the Feasibility Study, even under the
 Board’s construction of “carrier aggregation.”
     Obviousness requires, among other things, a finding
 that a skilled artisan would have been motivated to com-
 bine the teachings of prior art to arrive at the claimed
Case: 20-2092      Document: 82      Page: 8   Filed: 03/24/2022




 8              INTEL CORPORATION   v. QUALCOMM INCORPORATED



 invention. See OSI Pharms., LLC v. Apotex Inc., 939 F.3d
 1375, 1382 (Fed. Cir. 2019) (quoting Regents of Univ. of
 Cal. v. Broad Inst., Inc., 903 F.3d 1286, 1291 (Fed. Cir
 2018)). The inquiry into the existence of a motivation to
 combine is a flexible one—we assume a POSITA is a person
 of ordinary creativity with common sense, common wis-
 dom, and common knowledge. See Fleming v. Cirrus De-
 sign Corp., No. 21-1561, — F.4th —, 2022 WL 710549, at *6
 (Fed. Cir. 2022) (citing Randall Mfg., 733 F.3d at 1362;
 KSR, 550 U.S. at 421). In light of a POSITA’s knowledge
 and creativity, an obviousness determination does not re-
 quire prior art to expressly state a motivation for every ob-
 vious combination. See, e.g., id. Moreover, there is no
 requirement that a motivation to combine must be sepa-
 rately expressed in each prior art reference.
     Here, the Board rejected Intel’s position on grounds
 that Intel “d[id] not adequately address why an ordinarily
 skilled artisan would have considered using the Feasibility
 Study’s carrier aggregated signal with Lee’s amplifier
 blocks, when Lee does not teach combining carriers as a sin-
 gle virtual channel.” J.A. 39, 84 (emphasis added). But
 whether Lee teaches carrier aggregation is immaterial be-
 cause, as the parties agree, the Feasibility Study teaches
 carrier aggregation. The Board’s requirement that both
 references teach carrier aggregation was error.
     Furthermore, the Board erred insofar as it penalized
 Intel for failing to “explain why or how using Lee’s partic-
 ular circuitry would be necessary ‘to achieve [the] benefits
 and unlock the features of LTE Advanced.’” J.A. 39, 84
 (emphases added). This court has recognized that an obvi-
 ousness showing “does not require that a particular combi-
 nation must be the preferred, or the most desirable,
 combination described in the prior art in order to provide
 motivation for the current invention.” Novartis Pharms.
 Corp. v. West-Ward Pharms. Int’l Ltd., 923 F.3d 1051, 1059
 (Fed. Cir. 2019) (quoting In re Fulton, 391 F.3d 1195, 1200
 (Fed. Cir. 2004)). Intel was required to show only that
Case: 20-2092    Document: 82      Page: 9    Filed: 03/24/2022




 INTEL CORPORATION   v. QUALCOMM INCORPORATED               9



 “‘there is something in the prior art as a whole to suggest
 the desirability . . . of making the combination,’ not
 whether there is something in the prior art as a whole to
 suggest that the combination is the most desirable combi-
 nation available.” Fulton, 391 F.3d at 1200 (quoting In re
 Beattie, 974 F.2d 1309, 1311 (Fed. Cir. 1992)).
      Applying the appropriate legal standard, the asserted
 prior art discloses the desirability of combining the Feasi-
 bility Study with Lee to reach the claimed invention in or-
 der to claim the benefit of carrier aggregation: more
 bandwidth. As identified by Intel’s expert, the Feasibility
 Study expressly contemplates the benefits of carrier aggre-
 gation as applied in the LTE context, and that those bene-
 fits could be achieved by using a receiver with multiple RF
 front ends. Dr. Fay also explained that every RF front end
 contains a low-noise amplifier, so a skilled artisan would
 understand that the Feasibility Study effectively recom-
 mends combining carrier aggregation with a device like the
 receiver taught in Lee, which is a multi-LNA receiver.
 J.A. 1093–94. Whether Lee presents the best combination
 to achieve the claimed invention is irrelevant. See Novar-
 tis, 923 F.3d at 1059.
     The evidence of record clearly shows a skilled artisan
 would have been motivated to achieve the benefits of car-
 rier aggregation with a multi-LNA receiver like Lee’s. Ac-
 cordingly, we reverse the Board’s finding of no motivation
 to combine. See Corning v. Fast Felt Corp., 873 F.3d 896,
 902–03 (Fed. Cir. 2017) (reversing where the “only one per-
 missible factual finding” was that a skilled artisan would
 be motivated to combine the prior-art references); Belden
 Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1077 (Fed. Cir. 2015)
 (reversing under similar circumstances).
                        CONCLUSION
     The Board’s final written decisions finding that a
 skilled artisan would not have been motivated to combine
 the asserted prior art to arrive at the claimed invention are
Case: 20-2092      Document: 82     Page: 10   Filed: 03/24/2022




 10             INTEL CORPORATION   v. QUALCOMM INCORPORATED



 contrary to law and unsupported by substantial evidence.
 Under the correct legal standard, Intel met its burden in
 showing that a skilled artisan would have been motivated
 to combine Lee with the Feasibility Study to arrive at the
 claimed invention. Thus, we reverse and hold that claims
 1–8, 10–11, and 17–18 of the ’356 Patent are unpatentable
 as obvious.
                         REVERSED
                            COSTS
 Costs to Intel.